Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Luis Perez appeals from the district court’s orders denying his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006), and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Perez, No. 3:04-cr-00057-JPB-JES-1 (N.D.W. Va. May 30, 2008; June 13, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.